WITMER, District Judge.
Max Lerner presents a petition claiming the property seized by the marshal, on direction of the court, and asks that such property be released to him, and the trustees’ petition dis*248missed. His petition is under oath, and sets forth a statement of facts showing title in the claimant, as well as possession.
The petition is also supported by the claimant at a hearing had on the motion to dismiss. In view of the showing, this court has no power to determine title to the property in dispute in a summary proceeding. The marshal is therefore directed to release the property in his possession, and the order on the trustees’ petition is vacated.
Costs to be paid by the bankrupt estate. .